FILED
                             NOT FOR PUBLICATION                             JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICHARD LELAND NEAL; REX CARL                    No. 10-15364
SAGELY,
                                                 D.C. No. 3:09-cv-08203-JAT
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

STATE OF ARIZONA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Richard Leland Neal and Rex Carl Sagely (“plaintiffs”) appeal pro se from

the district court’s judgment dismissing their action alleging that defendants

unlawfully refused to recognize as valid for use in Arizona their purported Indian


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
tribe-issued driver’s licenses, vehicle registrations, and vehicle titles. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Rhoades v. Avon Prods.,

Inc., 504 F.3d 1151, 1156 (9th Cir. 2007). We may affirm on any ground

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008), and we affirm.

      Dismissal of plaintiffs’ Indian tribal sovereignty and Indian Commerce

Clause claims was proper because the group whose purported rights plaintiffs are

asserting is not an Indian tribe or band. See Kahawaiolaa v. Norton, 386 F.3d

1271, 1272-74 (9th Cir. 2004) (recognizing that members of a tribe are of a same

or similar race); Navajo Tribal Utility Auth. v. Ariz. Dep’t of Revenue, 608 F.2d

1228, 1231-32 (9th Cir. 1979) (“Indian tribes or bands are separate communities of

citizens of Indian descent, possibly with a common racial origin, possessing the

power of a sovereign to regulate their internal and social relations.”); see also

Crow Tribe of Indians v. Montana, 650 F.2d 1104, 1108-10 (9th Cir. 1981)

(discussing tribal sovereignty claims), amended on denial of reh’g, 665 F.2d 1390

(9th Cir. 1982). Plaintiffs’ treaty-based claims also fail. See Skokomish Indian

Tribe v. United States, 410 F.3d 506, 512, 515-16 (9th Cir. 2005) (en banc)

(addressing treaty-based claims).

      Dismissal of plaintiffs’ equal protection claims was proper because their


                                           2                                    10-15364
group is not situated similarly to governmental entities that issue driver licenses,

vehicle registrations, and vehicle titles. See Thornton v. City of St. Helens, 425

F.3d 1158, 1167-68 (9th Cir. 2005). Plaintiffs’ due process claims also fail. See

Miller v. Reed, 176 F.3d 1202, 1205-06 (9th Cir. 1999) (holding no constitutional

right to drive).

       Plaintiffs’ remaining contentions are unpersuasive.

       AFFIRMED.




                                           3                                    10-15364